DE HIDROCARBUROS EN EL
LOTE 67
QUE CELEBRAN:
PERUPETRO S.A.
Y
BARRETT RESOURCES (PERU) LLC, SUCURSAL DEL PERÚ
CON INTERVENCION DE:
BARRETT RESOURCES (PERU) LLC
eeccsecnccccccacccncnaacccRacacacccccccacccacccacVcVacccccacccacacaaca.na
EN LA CIUDAD DE LIMA A LOS VEINTISIETE DÍAS DEL MES DE NOVIEMBRE DEL AÑO

o] DOS MIL SIETE, YO RICARDO FERNANDINI BARREDA, NOTARIO DE LIMA; EXTIENDO. LA

ESCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO

POR EL ARTICULO 54, INCISO H DE LA LEY 26002. =

COMPARECEN

PERUPETRO S.A. CON REGISTRO 'O DE CONTRIBUYENTE N* 20196785044, CON

DOMICILIO EN AV, LUIS ALDANA N”* 320, SAN BORJA, LIMA, DEBIDAMENTE

REPRESENTADO POR SU GERENTE GENERAL SEÑOR CARLOS EDGAR VIVES SUÁREZ, QUIEN
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N?*

08725702 SUFRAGANTE ELECTORAL, AUTORIZADO SEGÚN CONSTA DEL PODER INSCRITO

IENTO C 00039 DE LA PARTIDA ELECTRÓNICA N* 00259837 DEL REGISTRO DE
DICAS DE LIMA Y DE CONFORMIDAD CON EL ACUERDO DE DIRECTORIO DE

118-2006 DEL 20 DE DICIEMBRE DEL 2006 Y El DECRETO SU; MO N*

PUB:

EL 17 DE NOVIEMBRE DE 2007, LOS M:

SEÑOR NOTARIO SE SERVIRÁ INSERTAR,

EN ADELANTE SE LE

Y DE LA OTRA PARTE: BARRETT RESOURCES (PERU) LLC, SUCURSAL DEL

REGISTRO ÚNICO DE CONTRIBUYE! S N% 20332473388, CON DOMICILIO

AV. CANAVAL Y MOREYRA 380,

INA 1002, SAN ISIDRO, LIMA, INSCRITA EN LA

A N”* 132060 Y EN EL ASIENTO A00021 DE LA PARTIDA

Y EN EL AS NTO B00002
RO DE CONTRATISTAS DE

DROCARBUROS, DEBIDAMENTE

GERENTE GENERAL SEÑOR BENJAMÍN SCHULEIN,

IDAD

CASADO, DE

27293, AUTORIZADO SEGÚN

PODER INSCRITO EN EL ASIENTO A00019 DE LA PARTIDA ELECTRÓNICA N* 11013523
DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO A00002 DE LA
NICA N* 06006882 DEL LIBRO DE MANDATOS DEL REGISTRO PÚBLICO

PAR'
DE HIDROCARBUROS Y POR SU MANDATARIO NACIONAL EL SEÑOR JORGE AUGUSTO PÉREZ

TAIMAN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL

ICADO CON DOCUMENTO NACIONAL DE

CASADO, DE PROFESION ABOGADO; IDEM

IDENTIDAD N* 06353650 ¡UFRAGANTE LECTORAL, AUTORIZADO SEGÚN PODERES

NÚA EN LA PARTIDA

INSCRITOS EN EL ASIENTO 1 HA N”*” 132060 QUE CONT!

13523 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL

ASIENTO 3, FOJAS 471 A 473 DEL TOMO V DEL LIBRO DE MANDATOS DEL REGISTRO

PÚBLICO DE HIDROCARBUROS, CON LA BARRETT RESOURCES (PERU)

LLC CON DOMICILIO EN 5251 DICX PRWY SUITE 425, GREEWOOD VILLAGE, CO

, COLORADO, ESTADOS UNIDOS DE AMÉRICA, DEBIDAMENTE REPRESENTADA

801

SEÑOR JORGE AUGUSTO PÉREZ TAIMAN, QUIEN MANIFIESTA SER DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN: ABOGADO; IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N* 06353650, AUTORIZADO SEGUN PODER

INSCRITO EN EL ASIENTO 1 DE LA FICHA N* 132060 QUE CONTINÚA EN LA PARTIDA

ICAS DE LIMA.

LECTRÓNICA N* 11013523 DEL REGISTRO DE PERSONAS JUR
DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL ACTO QUE REALIZAN, QUE SON
HABILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
FIRMADA Y AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PUBLICA,
LA MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:

NOTARIO RICARDO FERNANDINI BARREDA.
Sírvase usted extender en su Registro de Escrituras Públicas una en la que

conste la Modificación del Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos del Lote 67, que celebran de una parte:

aico de Contribuyente N* 20196785044, con

PERUPETRO S.A. con

Aldana N* 320, San Borja, Lima, debidamente

General señor Carlos Edgar Vives Suárez, de

icado con Documento Nacional de Identidad N”

parte: BARRETT RESOURCES (PERU) LLC, SUCURSAL DEL
SERIEBN? 1470070 31529

Contribuyentes N* 20332473388, con domicilio en Av. Canaval y Moreyra

0, Oficina 1002, San Isidro, Lima, inscrita en la Ficha N” 132060 y en el

Asiento A00021 de la Partida Electri 11013523 del Registro de

Personas Jurídicas de Lima y en el Asiento B00002 de la Partida Electrónica

N* 06006365 del Libro de Contratistas de Operaciones del Registro Público

drocarburos, debidamente representada por su Gerente General señor
Benjamín Schulein, identificado con carné de extranjería N* 277293,
autorizado «según poder inscrito en el Asiento A00019 de la Partida
Electrónica N”* 11013523 y en el Asiento A00002 de la Partida Electrónica N”
06006882 del Libro de Mandatos del Registro Público de Hidrocarburos, y por

su, Mandatario Nacional el señor Jorge Augusto Pérez Taiman, identificado

con Documento Nacional de. Identidad N* 06353650, autorizados según poder
inscrito en el Asiento 1 de la Ficha N” 132060 que continua en la Partida

Electrónica N” 11013523 del Registro de Personas Jurídicas de

y

Asiento 3, Fojas 471 a 473 V del Libro de Mandatos del Registro

Público de Hidrocarhúros, con la tervención de BARRETT RESOURCES (PERU)

LLC con domic Pkwy., Suite 425, Greewood Village, CO

80111, Colorado, Estados

idos de América, debidamente representada el

icado con Documento Nacional de

señor Jorge Augusto Pérez Taiman, ident
Identidad N” 06353650, autorizado según poder inscrito en el Asiento 1 de

Ficha N” 132060 de la Partida Electrónica N* 11013523 del Registro de

los términos y condiciones de la Modificación

sonas Jurídicas de

ontrato de Licencia para la Exploración y Explotación de Hidrocarburos

e 67 constan en la cláusulas que se detallan a continuación:

adelante PERUPETRO, y Advantage Resources

Korea Development

del

Company
Peruana celebraron

de

38-95-EM y elevado a

1995, ante Notario
1997,

de Advantage Resources

Barrett Resources

se aprobó la Cesión de Participación en el Contrato,

(Peru)

International,

Corporation,

por parte

Sucursal del Perú a favor de

Sucursal del Perú; la misma que

fuera suscrita entre PERUPETRO S.A. y las empresas Barrett Resources

(Peru) Corporation, Sucursal
International, Sucursal del
Corporation, Sucursal Peruana,

Sucursal Peruana y Hyundai Corporation,

del Perú, Advantage Resources
Perú, Korea Petroleum Development
Hanwha Energy  Compan: Led,

Sucursal Peruana.

Dicha cesión fue elevada a escritura pública con fecha 26 de febrero

de 1998, ante Notario de Lima. Dr. Ricardo Fernandini Barreda =
1.3 Mediante Decreto Supremo N” 048-99-EM, de fecha 17 de setiembre de
1999, se aprobóS la Cesión de Posición Contract: en Contrato, por
parte de Hanwha Energy Company , Sucursal Peruana a favor de
Barrett Resources (Peru) Corporat la ma que
fuera suscrita entre PERUPETRO S.A. y las presas Barrett Resources
(Peru) Corporation, Sucursal del Perú, Advantage Resources
International, Sucursal del Perú, Korea Na nal Oil Corporation,
Sucursal Peruana (antes denominada Korea Petroleum Development
Corporation, Sucursal Peruana), Hyundai Corporation, Sucursal Peruana
y Hanwha Energy Company Limited, ursal Peruana. =
La a Cesión de Posi n Contractual fue elevada a escri
pública con fecha 24 de enero de 2000, ante Notaria de Lima Dra
Carola Cecilia Hidalgo Morán.
1.4 Mediante Decreto Supremo N” 007-2001-EM, de fecha 5 de febrero del
001, se aprobó la Mo! cación y Cesión de Posi
el Contrato, por parte de Korea National Oil Corporation,

ndai Corporatio:

PERUPETRO S.A. y

rsal Peruana a favor de Barre
rsal del Perú; la misma que fuera
las empresas Barrett Resources (Peru)

International,

Advantage Resources

Corporatio; Peruana y Xorea
Peruana. Luego de esta ces el
por Barrett Resources (Peru)

SERIEBN2 1470071

Carola Cecilia Hidalgo Morán. =

Mediante Decreto Supremo N” (08-2003-EM, de fecha 19 de marzo de

2003, se aprobó la Modificación del Contrato, en virtud de la cuál
Barrett Resources (Peru) Corporation, Sucursal del Perú asume el 100%
de participación en el Contrato, como consecuencia de la fusión por
absorción de Advantage Resources International, Sucursal del Perú por
parte de Barrett Resources (Peru) Corporation, Sucursal del Perú;

otorgando The Williams Companies, Inc. la Garantía Corporativa

correspondiente. =
La referida Modificación de Contrato fue elevada a escritura pública
con fecha primero de abril de 2003, ante Notario de Lima Dx. Ricardo

Fernandini Barreda.

1.6 Mediante Decreto Supremo N” 044-2005-EM, de fecha 19 de octubre de

2005, se aprobó la Modificación del Contrato, con el fin de reflejar

nación social de Barrett Resources (Peru)

la modi n de la de

Corporation, Sucursal del Perú a Barrett Resources (Peru) LLC,

Sucursal del Perú y efectuar el can de Garante Corporativo, de The

iams Companies Inc. a Barrett Resources (Peru) LLC.
La referida Modificación de Contrato fue elevada a escritura pública

con fecha 28 de noviembre de 2005, ante Notaria de Lima Dra. Carola

Cecilia Hidalgo Mo:

Mediante Carta BAR 06-474 de fecha 20 de octubre de 2006, -Barrett

6 a PERUPETRO S.A. su

Resources (Peru) LLC, Sucursal del Perú comuni

Anten 1 de acogerse a lo dispuesto en el último párrafo del acápite

202 del Contrato, referido al ajuste en los porcentajes de

comercial de

acokdado, que posib la explotaci

Pesado.

Le 1.8 PERUPETRO S.A. y Barrett Resources (Peru) LLC, Sucursal del Perú

egaroón a un acuerdo sobre el ajuste a los porcentajes de regalías

n comercial de Petróleo

acordado, que iten la explotaci

Pesado. ==

CLAUSULA SEGUNDA

2.1 Resources (Peru) LLC, a

a corporativa que aparece en el anexo "D”

CLAUSULA TERCERA
Para efectos de reflejar lo establecido en las cláusulas precedentes, las

el Contrato las

han acordado

3.1 Agregar el acápite 1.54, el cual quedará redactado de la siguiente

manera:

“1.54 Fecha de Acuerdo para fijar Regalías para Petróleo Pesado

Es el 27 de noviembre de 2007, fecha en la que se suscribe el

cuerdo para fijar Regalías para la Explotación de Petróleo

Pesado en el Lote 67; aprobado por Decreto Supremo N*% 056-2007-

EM” =

3.2 Modificar el acápite 8.2, el cual quedará redactado de la siguiente

manera:

"8.2 Para determinar la regalía que el Contratista deberá pagar, se
utilizará el factor "R”" y se aplicará el. porcentaje
correspondiente a la valorización de la producción de los

Hidrocarburos Fiscalizados, de acuerdo con la siguiente tabla:

Factor “R” |. Porcentaje de la Regalía |
| según Precio de Canasta
0.00 US$/Bl a 25.00 US$/B1
De 0.0 a menos de 1.0 18
¡De 1.0 a menos de 1.5 Í 23 l
[De 1.5 a menos de 2.0 30
De 2.0 a más 38

Bl = Barril.

Para valores de la canasta de pet eo crudo mayores a 25.00

US$/B1., los porcentajes de regalía se calcularán de

siguiente forma:

1l.- Se determinarán porcentajes de rega para valores de

canasta de petróleo crudo incrementales de 10.00 USS$/Bl.,

cada vez. =
2.- Dichos porcentajes de regalía se calcularán para cada

incremer de canasta de petróleo cexudo,

ndo los porcentajes de regalía del valor de

crudo anterior por los valores

VALOR CANASTA DE PETROLEO MULTIPLICADOR
uUs$/B1
35.00 1.20
45.00 nao)
Los siguientes
Valores incrementales 1.10
Para Pe eo Pesad:

Se aplicará la siguiente tabla
SERIEBN2 1470072 31522

| Porcentaje de la Regalía según Precio

| y de Canasta
Factor “R" | Igual o | | Igual o

| menor a | 35 45 mayor a 55
| 25 | US$/Bl | US$/B1 | US$/B1
| uss$/B1 |

De 0.0 a menos de| 12.5 | 12.8 14.0 18.0

1.0 | | |

De 1.0 a menos de| 14.0 | 15.0 | 16.0 20.0

Alis) | | |

De 1.5 a menos de| 14.5 16.0 | 18.0 22.0

2.0 | | |

De 2.0 a más [ 16.0 | 18.0 | 22.0 26.0

Bl =

Para valores intermedios de la canasta de petróleo crudo, el

porcentaje de  regalía se calculará por el método de
interpolación lineal en el tramo correspondiente, usando las
cifras más próximas del porcentaje de regalía y del valor de la
canasta de petróleo crudo consideradas en la tabla en cada caso,

usándose en el cálculo cuatro (4) números del ales,

redondeándose el porcentaje de regalía calculado a dos (2)

números decimales.

El factor “R” será determinado por la siguiente relación:

3
= TX
E R==
3 | Y
.

El

5 Donde: =

a X = Ingresos acumulados:

o

z

Acum [Prod Fiscalizada * (Precio Canasta - Tarifa de Transporte)

+ Otros Ingresos]

ulados: =

Y = Egresos acum

Acum (Inversión + Gastos + Regalía + Otros egresos)

los servicios de

los embarques en períodos

de manipuleo y

instalaciones de

a de

ingresos y egresos, así como la oport

del registro de los componentes del factor "R", se establecen en
el Anexo "E", Procedimiento Contable. Se considerará que los

egresos han sido realizados en el momento en que se haya

efectuado el pago correspondiente. =
El cálculo del factor "R" se hará mensualmente, dentro de los
quince (15) primeros Días de cada Mes calendario, tomando como
base la información del Mes calendario anterior. El factor "R"

se aplicará desde el primer Día del Mes calendario en el que se

realiza el cálculo. =
Las Partes acuerdan que en el caso que los precios de canasta de
Petróleo Pesado sea menores a veinte (20) dólares por barril y
se pronostique que estos precios de canasta serán mantenidos

como promedio en el largo plazo, el Contratista podrá solicitar

a PERUPETRO para su aprobación, los ajustes de los porcentajes

de regalías acordados para posi. itar la continuidad de la

explotación comercial de Petróleo Pesado. PERUPETRO, de
considerar conforme la solicitud del Contratista, procederá a

realizar la modificación de los porcentajes de regalías,

conforme a ley. =

Agregue usted señor notario los insertos que corresponde y lo que fuere de

ley y curse los partes para la inscripción de la presente Modificación de

Contrato de Licencia en el Registro Público de Hidrocarburos.

"

Lima, 27 de noviembre de 2007

FIRMADO POR PERUPETRO S.A. EL SEÑOR CARLOS EDGAR VIVES SUÁREZ

FIRMADO POR BARRETT RESOURCES (PERU) LLC, SUCURSAL DEL PERU, LOS SEÑORES

BENJAMÍN SCHULEIN, JORGE AUGUSTO PÉREZ TAIMAN

FIRMADO POR BARRETT RESOURCES (PERU) LLC EL SEÑOR JORGE AUGUSTO PÉREZ

TAIMAN, =

AUTORIZADA LA MINUTA POR PATRICIA KOSA MUÑOZ ABOGADO INSCRITO

REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO 42120 =

INSERTO NÚMERO UNO:

IDENTE DE

CONSIDERANDO

Que, es pol Gobierno promover el desarro de las actividades

as sobre la base de la libre competencia; = =

drocarburí

Que, mediante el Texto Único Ordenado de la Ley Orgánica de Hidrocarburos,

aprobado mediante Decreto Supremo N” 042-2005-EM se regulan las actividades

de itorio nacional;

drocarburos en el te

SERIEBN2 1470073 31523

, mediante Decreto Supremo N* 38-95-EM de fecha 7 de diciembre de 1995,

aprobó el Contrato de Licencia para la Exploración y Explotación de

drocarburos en el Lote 67, ubicado en las provincias de Maynas y Loreto,

departamento de Loreto, el mismo que fuera susc o entre PERUPETRO S.A. y
las empresas Advantage Resources International, Sucursal del Perú; Korea
Petroleum Development Corporation, Sucursal Peruana; Hanwha Energy Compan:

Limited, Sucursal Peruana; y Hyundai Corporation, Sucursal Peruana; =

Que, mediante Decreto Supremo N* 032-97-EM, de fecha 23 de diciembre de

1997, se aprobó la cesii de participación en el Contrato de Licencia para

Exploración y Explotación de Hidrocarburos en el Lote 67, por parte de

Advantage Resources International, Sucursal del Perú a favor Barrett
Resources (Peru) Corporation, Sucursal del Perú; la misma que fuera

ett Resources (Peru)

ntre PERUPETRO S.A. y las empresas Ba:

0]
E
17]
fe]
Ñ
p
cr
p
o

Corporation, Sucursal del Perú; Korea Petroleum Development Corporation,

aational, Sucursal del Perú;

Advantage Resources Inter:

vMited, Sucursal Peruana; y, Hyundai Corporati

Hanwha Energy Comparn

Sucursal Peruana;
Que, mediante Decreto Supremo N”* 048-99-EM, de fecha 17-.de. setiembre de

1999, se aprobó la Cesión de Posición Contractual en el Contrato” de

Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 67,
por parte de Hanwha Energy Company Limited, Sucursal Peruana, a favor de
arrett Resources (Peru) Corporation, Sucursal del Perú; la misma que fuera
súsgcrita entre PERUPETRO S.A. y las empresas Barrett Resources (Peru)
ration, Sucursal del Perú; Korea Petroleum Development Corporation,

Sucurkal Peruana; Advantage Resources International, Sucursal del Perú;

Eyundad Corporation, Sucursal Peruana; y,

ucursal Peru

na =
Que, mediante Decreto Supremo N* 007-2001-EM, de fecha 5 de febrero del

en el

2001, se aprobó la Modificación y Cesión

rocarburos en

Contrato de Licencia para la Exploración

por parte de Korea National O Sucursal Peruana y

Sucursal Peruana, a favor de Barrett Resources (Peru)

del Perú; 1

S.A. y las empresas Barret Resources
Advantage Resources

Sucursal peruana; y
Contrato y Advantage Resources International, Sucursal del Perú, con el 15%

de tal participación;

Que, mediante Decreto Supremo N” 008-2003-EM, de fecha 19 de marzo de 2003,

se aprobó la Modificación del Contrato de Licencia para
Explotación de Hidrocarburos en el Lote 67, en razón al cambio societari
de Barrett Resources (Peru) Corporation, Sucursal del Perú, que asumió el
100% de participación en el Contrato, como consecuencia de la fusión por
absorción de Advantage Resources International, Sucursal del Perú, por

parte de Barrett Resources (Peru) Corporation, Sucursal del Perú, otorgando

la garantía corporativa correspondiente The Williams Companies Inc.;

Que, mediante Decreto Supremo N* 044-2005-EM, de fecha 19 de octubre de

2005, se aprobó la Modificación del Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote 67, a fin de reflejar
a

ón de la denominación social de Barrett Resources (Peru)

Corporation, Sucursal del Perú, a Barrett Resources (Peru) LLC, Sucursal

del Perú; y, efectuar el cambio de Garante Corporativo de The Williams

Companies, Inc., a Barrett Resources
el Artículo 12% del Texto Único Ordenado de la Ley Orgánica de

arburos, establece que los Contratos, una vez aprobados y suscritos,

den ser modificados por acuerdo escrito entre las partes, debiendo

o
O
pa
o

9
El
o

modificaciones ser aprobadas por Decreto Supremo, refrendado por los
Ministros de Económia y Finanzas y de Energía y Minas dentro del Plazo

establecido en el Artículo 11 de la mencionada Ley;

Que, el último párrafo del numeral 8.2 de la Cláusula Octava del Contrato

a para la Exploración y Explotación de Hidrocarburos en el Lote

textualmente que: "Las Partes acuerdan que en caso de

de Petróleo el Contratista podrá solicitar, con la

sustentatoxr. siempre que PERUPETRO lo considere

los ajustes en los porcentajes de regalía acordado,

posibiliten la explotación comercial de dicho Petróleo Pesado”;

Que, por Carta BAR 06-474, de fecha 20 de octubre de 2006, Barrett
Resources (Peru) LLC, Sucursal del Perú, comunicó a PERUPETRO S.A., su

intención de acogerse a lo dispuesto en el mo párrafo del numeral 8.2

Petróleo Pesado;

Que, el Directorio de PERUPETRO S.A., mediante Acuerdo N*

Huuard

SERIEBN2 1470074 31524

Lote 67, elevándolo al Poder Ejecutivo para. su consideración y

De conformidad con lo dispuesto en los numerales 8) y 24) del Artículo

82 de la Constitución Política del Perú. y el Texto Único Ordenado de la

Ley Orgánica de Hidrocarburos, aprobado mediante Decreto Supremo N” 042-

Artículo 1*.- De la Aprobación de la Modificación del Contrato. =

Aprobar la Modificación del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 67, aprobado por Decreto Supremo N*
03895-EM; y; sucesivamente modificado por los Decretos Supremos N” 032-
97-EM, N* 048-99-EM, N” 007-2001-EM, N” 008-2003-EM y N*  044-2005-EM;
relativa al Acuerdo para la Fijación de Regalías para la Explotación de
Petróleo Pesado en el Lote 67, a celebrarse entre PERUPETRO S.A. y Barrett

Resources (Peru) LLC., Sucursal del Perú.

Artículo 2%.- De la Autorización para suscribir la Modificación del

Contrato. =

Autorizar a PERUPETRO S.A., a suscribir con Barrett Resources (Peru) LLC.,

Sucursal del Perú, la Modificación del Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote 67, que se aprueba en

el artículo 1%. = = =

tículo 3*.- Del refrendo

Energía y Minas. =

en Lima, a los dieciséis días del mes de

noviembre del año dos n siete

ALAN GARCÍA PÉREZ =

Presidente Constituci

LUIS CARRANZA UGARTE

Pongo en su conocimiento que en la Sesión N* 22-2006, realizada el día 20

de diciembre del 2006, el Directorio adoptó el Acuerdo sig

APRUEBAN PROYECTO DE ACUERDO PARA FIJAR REGALÍAS PARA LA EXPLOTACIÓN DE

PETRÓLEO PESADO EN EL LOTE 67. =

ACUERDO DE DIRECTORIO N* 118-2006.

San Borja, 20 de diciembre del 2006

Visto el Memorando No. CONT-GFNE-2035-2006, de 15 de Diciembre del 2006,

que se solicita la aprobación del Proyecto de Acuerdo para fijar

regalías para la Explotaci

n de Petróleo Pesado en el Lote 67; y,

Considerando:

Decreto Supremo N* 38-95-El

, de fecha 7 de Diciembre de 1995,

se aprobó el Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 67, el mismo que fuera suscrito entre PERUPETRO
S.A. y las empresas Advantage Resources International, Sucursal del Perú,

Korea -Petroleu

Developm:

t: Corporation, Sucursal Peruana, Hanwha Energy

Company Limited, Sucursal Peruana y Hyundai Corporation, Sucursal Peruana;

Que, mediante Decreto Supremo N” 032-97-EM, de 23 de Diciembre de 1997, se

aprobó la Cesión de participación en el Contrato di

o

Licencia para la

Exploración y Explotaci

n de Hidrocarburos en el Lote 67, por parte de

Advantage Resources International, Sucursal del Perú a favor

Resources (Peru) Corporation, Sucursal del Perú; así como la modi

del citado Contrato, derivada de la referida Cesión;

Que, mediante Decreto Supremo N” 048-99-EM, de 17 de Setien

bre de 1999, se
aprobó la Cesión de Posición Contractual en el Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote 67, por parte de

Hanwha Energy Compam Limited, Sucursal Peruana, a favor de Barrett
Resources (Peru) Corporation, Sucursal del Perú; así como la modificación

del citado Contrato, derivada de la referida Cesión; = =

Que, por Decreto Supremo N* 007-2

de 5 de Febrero del 2001, se
aprobó la Modificación y Cesión de Posición Contractual en el Contrato de

Licencia para

drocarburos en el Lote 67,

por parte de Sucursal Peruana

denominada Korea Petroleum Development Corporation, Sucursal Peru

favor de Barrett

esta Cesión, el Contratista quedsS

conformado por Barrett Resources (Peru) Corporation, Sucursal del Perú, y

Advantage Resources International, Sucursal del Perú

Que, medi.

Decreto Supremo N” 008-2003-EM, de 19 de Marzo del 2003, se

aprobó la Modificación del Contrato de Licencia Exploración y

Explotaci: de Hidrocar

ros en el Lote 67, en razón al cambio societario
31525

$/00% de participación en el Contrato, como consecuentia de la fusión por

de Advantage Resources International, Sucursal del Perú, por
parte de Barrett Resources (Peru) Corporation, Sucursal del Perú, otorgando

la garantía corporativa correspondiente The Williams Companies Inc.;

Que, por Decreto Supremo N” 044-2005-EM, de 19 de Octubre de 2005, se
aprobó la Modificación del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 67, a fin de reflejar la
modificación de la denominación social de Barrett Resources (Peru)

on, Sucursal del Perú a Barrett Resources (Peru) LLC, Sucursal del

Perú; y, efectuar el cambio de Garante Corporativo de The liams

Companies, Inc., a Barrett Resources (Peru) LLC; =
Que, el último párrafo del numeral 8.2 de la Cláusula Octava del Contrato

Explotación de HF

de Licencia para la Exploración y rocarburos en el Lote

67, establece textualmente que: "Las Partes acuerdan que en caso de

descubrimiento de Petróleo Pesado el Contratista podrá solicitar, con
justificación sustentatoria y siempre que  PERUPETRO lo: considere

y satisfactorio, los ajustes en los porcentajes de regalía acordado, que

biliten la explotación comercial de dicho Petróleo Pesado”;

posi.

Que, con Carta BAR 06-474, de 20 de Octubre de 2006, Barrett Resources
eru) LLC, Sucursal del Perú, comunicó a PERUPETRO S.A., su intención de

rse a lo dispuesto en el último párrafo del numeral 8.2 del Contrato

p

a Exploración y Explotación de Hidrocarburos en el Lote

ajuste en los porcentajes de regalía acordado, que

ten la explotación comercial de Petróleo Pesado;

Que, el 'Articulo 12% del Texto Único Ordenado de la Ley N* 26221, Ley

idrocarburos, aprobado por Decreto Supremo N* 042-2005-El

dispone que los Contratos una vez aprobados y suscritos, sólo podrán ser
modificados por acuerdo escrito entre las partes; agrega que, las
modificaciones serán aprobadas por Decreto Supremo, refrendado por los

dentro del mismo

analizados, así como los

(Pexu) LLC,

de

explotación de Petróleo Pesado en el Lote 67, en
establecido en el último párrafo del numeral 8.2 del Contrato de Licencia
para la Exploración y Explotación de Hidrocarburos en el Lote 67, se ha
efectuado de conformidad con lo dispuesto en el Texto Único Ordenado de la
Ley N* 26221, Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo

N* 042-2005-EM; por lo que, se recomienda la aprobación del referido

Proyecto; =
De conformidad con el Artículo 44% del Estatuto Social de PERUPETRO S.A.;

El Directorio, por unanimidad;

ACORDÓ: ========.

Aprobar el Proyecto Acuerdo para la fijación de regalías para la

explotación de Petróleo Pesado en el Lote 67, de conformidad con lo

establecido en el último párrafo del numeral 8.2 del Contrato de

drocarburos en el

Licencia para. la Exploración y Explotación de H
Lote 67, aprobado por Decreto Supremo N? 38-95-EM; y, sucesivamente
modificado por los Decretos Supremos N” 032-97-EM, N” 048-99-EM, N*
007-2001-EM, -N” 08-2003-EM y N*% 044-2005-EM; a celebrarse entre
PERUPETRO S.A. y Barrett Resources (Peru) LLC., Sucursal del Perú;
así como, el Proyecto de Decreto Supremo que aprobaría el mencionado

Acuerdo, los que se adjuntan al presente Acuerdo y forman parte

integrante del mismo. =
Zín Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto

Supremo y de acuerdo referidos en el numeral 1. precedente, para su

correspondiente trámite aprobación.

3. Autorizar al Gerente General de ., ca suscribir el

Acuerdo indicado en el numeral 1. que antecede, una vez que se haya

expedido el respectivo Decreto Supremo. =

£. Exonerar el presente Acuerdo del trámite de lectura y aprobación de

Acta. =

Lo que transcribo a usted para su conoci:

San Borja, 20 de diciembre del 2006.
FIRMADO DANIEL SABA DE ANDREA.- Presidente del Directorio Perupetro S.A. =
FIRMADO:

INSERTO

SUNARP =

ZONA REGISTRAL N*

OFICINA REG

N* Partida 00259837 =

SCRIPCIÓN DE SOCIEDADES AN

£
¡Dd

Notario de Lima

S

NY 31526.
y
E

* Por Resolución Ministerial N* 435-2006-MEM/DM del 08/09/2006 pu
10/09/2006 en el Diario Oficial El Peruano. Se Resuelve.- 1. Aceptar la
Renuncia formulada por el Dr JOSE ABRAMOVITZ DELMAR al cargo de

miembro del Directorio. 2. Designar a partir de la fecha como miembro del

Directorio, al Sr. ALBERTO QUIMPER HERRERA en representación del isterio

de Energía y Minas. 3. ng. GUSTAVO ADOLFO NAVARRO VALDIVIA

del

como- miembro del Directorio, representac isterio de Energía

Pp M: sl 536-2006-EF/10 del 20/09/2006 publicada
28/09/2006 en el Peruano, Se Resuelve.- 1. Aceptar la
Renuncia formulada por el Sr. WILFREDO SALINAS RUIZ - CORNEJO, al cargo de

miembro del Directorio. 2. Designar, a partir de la fecha, como miembro del

Directorio, al Sr. JOSE ABRAMOVITZ DELMAR. en representación del Ministerio

de Economía y Finanzas. 3. Ratificar al Ing. LUIS ENRIQUE ORTIGAS CUNEO

como miembro del Directorio, en representación del Ministerio de Economía y

de directorio del 09/02/2007 se acordó lo siguiente: 1.
Nomkrar al Sr. CARLOS EDGAR VIVES SUAREZ (D.N.I. N* 08725702), en el cargo
rente General, a partir del 13/02/2007 2. Nombrar a JOSE EDUARDO
CHÁVEZN CÁCERES (D.N.I  N* 09343700), en el cargo de Gerente de Proyectos
Especiales, Planeamiento y Protección Ambiental y Comunidades, a partir del
13/02/2097 3. Nombrar a JOSE ANTONIO COZ CALDERON (D.N.I. N* 07912299), en
el cargo|de Gerente de Contratos, a partir del 13/02/2007. 4. Nombrar a

PEDRO SAMUEL ARCE CHIRINOS (D.N.I. N* 08722832), en el cargo de Gerente de

e
GUEZ CORNEJO (D.N.I. N* 09150438), en el cargo

La
6. Encargar al Ing. PEDRO MAN ARCE
División de Recursos nos y Desarrollo de

zado el 03/0

07 leg

bajo el N* 54684

Derechos S/.224.00

29 de Marzo de 2007.
“REGISTRADOR PUBLICO ORLC
CIONCLUSIÓN: =

- HABIENDO LEIDO LOS OTORGANTES TODO El, INSTRUMENTO, SE RATIFICAN DECLARANDO
HABERLO CONFRONTADO, CON LA MINUTA CUYO TEXTO CORRE INSERTO, FIRMANDOLO; DE z
LO QUE DOY FE.- zeT2 INSTRUMENTO SE EXTIENDE EN FOJAS DE NUMERO DE SERIE B
¿N* 1470069 Y CONCLUYE FOJAS DE NUMERO DE SERIE B N* 1470076 vuelta

3

7 -
es o :
NI
les rr /
- Y
/ /
= e =
=> ñ
3 f 7
E
] =
E CARLOS EDGAR VIVES- SUAREZ Ñ
2 FIRME EL: :268 NOV REO LOL
E ds q —
RESOURCES (PERU) LLC, SUCURSAL DEL BRRU >
EE x
IRGE AUGUSTO PÉREZ TAIMAN
FIRME EL: / "2 AIMISA 5
— A A /
Por BARRETT RESO (PERU) LLC
/ E /
JORGE AUGUSTO PÉREZ TAI -
FIRME EL: 2ANMLOA
CONCLUYE EL PROCESO DE FIRMAS EL: VEINTIOCHO DE NOVIEMBRE DEL AÑO DOS MIL SIETE y
z qe
sa
Ñ =
-
) AO 03. BALA da
ma

a Lim 7 8 NOW2007

SUNARP [ANOTACION DE INSCRIPCION

SUPERINTENDENCIA NACIONAL.
"DIS LOS REGISTROS PUBLICOS

ZONA REGISTRAL N* IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* : 2007-00674427
Fecha de Presentación 2 28/11/2007

Se deja constancia que se ha registrado lo siguiente
ACTO PARTIDA N* ASIENTO
MODIFICATORIA DE CONTRATOS 11911893 A0003

Derechos $/.1,380.00 con Recibo(s) Numero(s) 00000962-29 00005277-25.
LIMA, 14 de Diciembre de 2007

CERTIFICO: Qu
Inscripción devuelta pe
Lima, 7D1C. 288
: LY

